          Case 5:20-cv-01202-JD Document 8 Filed 12/31/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

RICHARD TODD MITCHELL,                    )
                                          )
              Petitioner,                 )
                                          )
v.                                        )       Case No. CIV-20-01202-JD
                                          )
JANET DOWLING, Warden,                    )
                                          )
              Respondent.                 )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is United States Magistrate Judge Amanda Maxfield Green’s

Report and Recommendation [Doc. No. 7] recommending that Petitioner Richard Todd

Mitchell’s Motion for Leave to Proceed in forma pauperis [Doc. No. 2] be denied and

that this action be dismissed without prejudice unless Mr. Mitchell pays the full $5 filing

fee to the Clerk of Court within 21 days of any Order adopting the Report and

Recommendation. [Doc. No. 7 at 1]. Judge Green advised Mr. Mitchell of his right to file

an objection to the Report and Recommendation with the Clerk of Court by December

23, 2020, and that failure to timely object to the Report and Recommendation waives the

right to appellate review of both factual and legal issues in the Report. [Doc. No. 7 at 1–

2]; see also Duffield v. Jackson, 545 F.3d 1234, 1237 (10th Cir. 2008).

       The record reflects that Mr. Mitchell has not filed an objection to the Report and

Recommendation by the deadline or requested an extension of time to do so.

       Upon its review of the Motion and exhibit [Doc. No. 2] and the Report and

Recommendation, the Court ACCEPTS and ADOPTS the Report and Recommendation
          Case 5:20-cv-01202-JD Document 8 Filed 12/31/20 Page 2 of 2




[Doc. No. 7] in its entirety for the reasons stated therein. Mr. Mitchell’s Motion for Leave

to Proceed in forma pauperis [Doc. No. 2] is DENIED. Mr. Mitchell is ORDERED to

pay the full $5 filing fee to the Clerk of Court within 21 days of this Order, or by January

21, 2021, or this action will be dismissed without prejudice.

       IT IS SO ORDERED this 31st day of December 2020.




                                             2
